Citation Nr: 1313163	
Decision Date: 04/19/13    Archive Date: 05/02/13

DOCKET NO.  99-12 755	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Mark R. Lippman, Attorney at Law


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Air Force from August 1966 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  Jurisdiction of the claim was subsequently transferred to the RO in Baltimore, Maryland, which is closer the Veteran's current domicile.  

The Board remanded this case in February 2001, December 2005, December 2006, April 2008, March 2009, and February 2010 for further development.  After completion of this development by the RO, the case was returned to the Board for further appellate consideration.  (For reference, a detailed description of the procedural history of the TDIU claim is contained in the prior Board remands).  

In a September 2010 Board decision, the Board denied entitlement to a TDIU.  
The Veteran appealed this decision to the U. S. Court of Appeals for Veterans Claims (Court).  

Pursuant to a June 2012 Memorandum Decision, the Court vacated the Board's decision on the TDIU issue.  Specifically, the Court directed the Board to consider favorable evidence of record relevant to the issue of TDIU entitlement, to include Social Security Administration (SSA) disability records, as well as historical evidence of the Veteran's service-connected conditions from the early 1980s.  

Incidentally, in December 2000, the Veteran, accompanied by his authorized representative, appeared at a Central Office hearing held before a former Veterans Law Judge in Washington, D.C.  A transcript of that hearing has been associated with the claims file.  As that Veterans Law Judge is no longer with the Board, the Veteran was asked, in accordance with 38 U.S.C.A. § 7101(c) (West 2002); 38 C.F.R. § 20.707 (2012), by a January 2008 letter if he wished to have another hearing.  However, he has not responded to that letter or otherwise indicated his desire for another hearing on the issue of entitlement to TDIU.  

A review of the Virtual VA paperless claims processing system also reveals additional VA treatment records dated in 2011, which the Board has reviewed.  Upon return from the Court, the Board sent a letter to the Veteran and his attorney in November 2012 informing him that he had 90 days to submit additional evidence with an indication as to whether he desired a remand for the RO to consider the evidence or whether he waived this right.  See generally 38 C.F.R. § 20.1304 (2012).  Neither the Veteran nor his attorney responded to this letter.  The letter specifically advised that if neither the Veteran nor his attorney responded within 90 days of the letter, the Board will proceed with a review of the Veteran's case.  Thus, the Board will proceed with the case.    


FINDINGS OF FACT

1.  As of February 2, 2011, the Veteran has the following service-connected disabilities: PTSD with depression, rated as 50 percent disabling; and postoperative peptic ulcer disease, rated as 40 percent disabling.  The combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for a TDIU rating (under the combined rating table).  Therefore, as of February 2, 2011, the schedular percentage criteria for a TDIU rating are met.  

2.  Prior to February 2, 2011, the Veteran has the following service-connected disabilities:  PTSD with depression and postoperative peptic ulcer disease.  These disabilities have received different ratings at different times prior to February 2, 2011.  However, prior to February 2, 2011, the schedular percentage criteria for a TDIU rating are not met.  

3.  Both prior to and after February 2, 2011, the service-connected PTSD and gastrointestinal disabilities are not shown to preclude the Veteran from securing and following a substantially gainful occupation in that, although he cannot perform employment involving physical labor, he can perform sedentary employment.  
CONCLUSIONS OF LAW

1.  As of February 2, 2011, the criteria are not met for entitlement to a TDIU rating on a schedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(a), 4.19, 4.25 (2012).

2.  Prior to February 2, 2011, the criteria are not met for referral of a TDIU rating on an extraschedular basis.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.340, 3.341, 4.1, 4.3, 4.16(b), 4.19, 4.25 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist

With regard to the TDIU claim being denied, review of the claims folder reveals compliance with the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to notify was accomplished by way of VCAA letters from the RO to the Veteran dated in January 2006, January 2007, May 2009, and October 2009.  Those letters effectively satisfied the notification requirements of the VCAA consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing him about the information and evidence not of record that was necessary to substantiate the TDIU issue; (2) informing him about the information and evidence the VA would seek to provide; (3) informing him about the information and evidence he was expected to provide.  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, most of the VCAA letters from the RO further advised the Veteran of the elements of a disability rating and an effective date, which are assigned when service connection is awarded.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).
With regard to the timing of notice, VCAA notice should be provided to a claimant before the initial unfavorable rating decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  In the present case, the Board sees the RO did not provide the Veteran with VCAA notice prior to the January 1999 adverse determination on appeal.  

But in Pelegrini II, the Court also clarified that in these situations VA does not have to vitiate that decision and start the whole adjudicatory process anew, as if that decision was never made.  Id.  Rather, VA need only ensure the Veteran receives (or since has received) content-complying VCAA notice, followed by readjudication of his claims, such that he is still provided proper due process.  In other words, he must be given an opportunity to participate effectively in the processing of his claims.  The United States Court of Appeals for the Federal Circuit (Federal Circuit Court) has further held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a matter of law, VA may cure a timing of notice defect by taking proper remedial measures, such as issuing a fully compliant VCAA notice followed by readjudication, to include a SOC or SSOC.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In the instant case, the timing defect was cured.  After providing additional VCAA notice on multiple occasions, the RO readjudicated the TDIU claim in SSOCs.  Thus, the timing defect in the notice has been rectified.  Prickett, 20 Vet. App. at 376.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  

With respect to the duty to assist, the RO has secured the Veteran's service treatment records (STRs), relevant VA inpatient and outpatient treatment records, VA examinations, SSA disability records, and private treatment records identified by the Veteran.  
The Veteran was also afforded multiple VA medical examinations, most recently in March 2012 to rate the current severity of his service-connected disabilities and to consider TDIU entitlement.  The record is inadequate and the need for a more contemporaneous examination occurs only when the evidence indicates that the current rating may be incorrect or when the evidence indicates there has been a material change in the disability.  See 38 C.F.R. § 3.327(a); Palczewski v.  Nicholson, 21 Vet. App. 174, 182-83.  Here, the March 2012 VA examinations are current and adequate.  There is no basis for any further VA examinations to rate these disabilities or comment upon his employability.    

For his part, the Veteran has submitted personal statements, hearing testimony, representative and attorney argument, a letter from an employer, and private medical evidence.  In fact, neither the Veteran nor his attorney has contended that any additional evidence remains outstanding, despite having the opportunity to do so after the Board sent a 90-day letter in November 2012. 

The Veteran's attorney has argued that VA had a duty to secure a VA social and industrial work survey in the present case for the TDIU issue.  See July 2011 Appellant's Brief.  However, in Smith v. Shinseki, 647 F.3d 1380 (Fed. Cir. 2011), the Federal Circuit Court held that VA was not required to obtain an industrial survey from a vocational expert in evaluating a Veteran's TDIU claim, on the grounds that a survey containing job market information was not necessary within the meaning of the duty to assist since the TDIU determination did not require VA to conduct any analysis of actual work opportunities available in job market.  This ruling was in keeping with Gary v. Brown, 7 Vet. App. 229 (1994).  In that case, the Court determined that VA did not breach the duty to assist the Veteran by not providing him with job market or employability surveys to support the denial of his TDIU.  

With regard to the December 2000 Central Office hearing, in Bryant v. Shinseki, 23 Vet App 488, 496-97 (2010), the Court held that the Veterans Law Judge who chairs a Board hearing must fulfill two duties to comply with 38 C.F.R. § 3.103(c)(2).  These duties consist of (1) fully explaining the issues pertinent to the claim(s) on appeal and (2) suggesting the submission of evidence that may have been overlooked.  See also 38 C.F.R. § 3.103(c)(2); Procopio v. Shinseki, No. 11-1253 (U.S. Vet. App. October 16, 2012).  At the December 2000 hearing, the Veterans Law Judge and representative for the Veteran outlined the TDIU issue on appeal and engaged in a colloquy as to substantiation of the claim.  Neither the Veteran nor his attorney has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2); they have not identified any prejudice in the conduct of the Board hearing.  In short, the Central Office hearing was legally sufficient.  Moreover, neither the Veteran nor his attorney has requested another hearing.  In fact, the Veteran failed to respond to a January 2008 letter offering him another opportunity for a hearing.   

Finally, the RO also substantially complied with the Board's February 2001, December 2005, December 2006, April 2008, March 2009, and February 2010 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97 (2008) (finding that only substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).  Specifically, pursuant to the remands, the RO afforded the Veteran multiple VA examinations to rate the severity of his service-connected disabilities and to determine employability; provided additional VCAA notice; secured private treatment records; secured VA treatment records; issued an SSOC after additional evidence was secured.  Thus, the RO has substantially complied with the Board's remand instructions.  There is no allegation to the contrary from either the Veteran or his attorney.   

In summary, the duty to assist has been met.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2012). 

Governing Law and Regulations for TDIU

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002).  Total disability is considered to exist when there is any impairment which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340(a)(1).  Total disability may or may not be permanent.  Id.  Total ratings are authorized for any disability or combination of disabilities for which the Rating Schedule prescribes a 100 percent evaluation.  38 C.F.R. § 3.340(a)(2).  

A TDIU may be assigned when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(a).  If there is only one such disability, it must be rated at 60 percent or more; if there are two or more disabilities, at least one disability must be rated at 40 percent or more, with sufficient additional disability to bring the combined rating to 70 percent or more.  Id.  

Entitlement to a total rating must be based solely on the impact of the Veteran's service-connected disabilities on his ability to keep and maintain substantially gainful employment.  See 38 C.F.R. §§ 3.340 , 3.341, 4.16.  In reaching such a determination, the central inquiry is "whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  For VA purposes, the term "unemployability" is synonymous with an inability to secure and follow a substantially gainful occupation.  VAOPGPREC 75-91; 57 Fed. Reg. 2317 (1992). 

Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion.  However, individual unemployability must be determined without regard to any nonservice-connected disabilities or the Veteran's advancing age. 38 C.F.R. §§ 3.341(a), 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose, 4 Vet. App. at 363. 

If a Veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a), rating boards should refer to the Director of Compensation and Pension Service for extraschedular consideration all cases where the Veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU rating.  38 C.F.R. §§ 3.341(a), 4.16(a), 4.19.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).    

The ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a).  

When reasonable doubt arises as to the degree of disability, such doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Analysis - TDIU

As of February 2, 2011, the Veteran has the following service-connected disabilities:  PTSD with depression, rated as 50 percent disabling; and postoperative peptic ulcer disease, rated as 40 percent disabling.  As of February 2, 2011, the combined service-connected disability rating is 70 percent, meeting the schedular percentage criteria for a TDIU rating (under the combined rating table).  38 C.F.R. §§ 4.16(a), 4.25.  Therefore, as of February 2, 2011, the schedular percentage criteria for a TDIU rating are met.  38 C.F.R. § 4.16(a). 

Prior to February 2, 2011, the Veteran had the following service-connected disabilities:  PTSD with depression and postoperative peptic ulcer disease.  These disabilities have received different ratings at different times prior to February 2, 2011.  However, prior to February 2, 2011, the schedular percentage criteria for a TDIU rating are not met.  38 C.F.R. §§ 4.16(a), 4.25.   

In summary, after February 2, 2011, the Board will consider whether a schedular TDIU rating is warranted, as the Veteran meets the percentage requirements at that time.  See 38 C.F.R. § 4.16(a).  However, prior to February 2, 2011, the Board will consider whether referral to the Director of Compensation and Pension Services for an extraschedular TDIU rating is warranted, as the Veteran does not meet the percentage requirements for TDIU.  38 C.F.R. § 4.16(b).  That is, since the Board itself cannot assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case to the Director of Compensation and Pension Services for an extraschedular evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008); Barringer v. Peake, 22 Vet. App. 242 (2008).  

In any event, in either instance, both TDIU determinations require that the Veteran be unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  The service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue will be addressed in both instances.  38 C.F.R. § 4.16(a), (b). 

Throughout the entire appeal period, the evidence of record is mixed with respect to the issue of a TDIU rating on both a schedular basis and for referral on an extraschedular basis. 

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In this regard, the Board finds that the criteria for referring for a TDIU rating on an extraschedular basis prior to February 2, 2011, and on a schedular basis after February 2, 2011, are not met.  38 C.F.R. § 4.16(a), (b).  The negative evidence of record against a TDIU rating outweighs the positive evidence of record in support of it.  

As to the favorable evidence in support of a TDIU, the Veteran contends that he is unable to handle or secure gainful employment due to his service-connected PTSD and peptic ulcer disease disabilities.  He alleges that he last worked on a full-time basis in February 1980 as a crane operator.  He worked in this position from 1974 to 1980.  He also worked for an optical company in 1974 and as airport services supervisor from 1970 to 1973.  (He was laid off the airport services supervisor position, but did not report any problems with that position).  The Veteran indicates that symptoms of his service-connected gastrointestinal disorder include frequent and unpredictable bowel movements, fatigue, weakness, dizziness, and insomnia.  He says he cannot work in the heavy manual duties of his former occupation.  The Veteran also states that his service-connected PTSD with depression causes anxiety and difficulty working with others.   Per the Veteran, the combined symptomatology of his service-connected disabilities leaves him physically and mentally unable to work.  The Veteran completed high school and two years of college.  He is currently 65 years of age.  See October 1982 TDIU claim; December 2000 hearing testimony; April 1998 and July 2009 VA Forms 21-8940 (Application for Increased Compensation Based on Unemployability); March 1999, November 2009, and December 2009 lay statements from the Veteran; July 2011 Appellant's Brief.   

As to the favorable evidence in support of a TDIU, April 1981 and October 1981 VA stomach examiners indicated that the Veteran was "chronically ill" and had lost 100 pounds during the past year due to his stomach disability.  It was noted that the Veteran had been unable to work due to health reasons and was last employed as a laborer in February 1980.  He exhibited daily abdominal pain and discomfort.  
As to the favorable evidence in support of a TDIU, in September 1981 and October 1981 Dr. D.F.H., MD., a gastroenterologist at John Hopkins University provided two treatment letters regarding the Veteran.  Dr. D.F.H. documented that the Veteran had lost 50 pounds due to his service-connected gastric surgery and residual dumping syndrome.  He had significant daily diarrhea.  He also has a chronic anxiety state from his experiences during military service in Vietnam.  Because of these symptoms, the Veteran was "presently unable to work."  

As to the favorable evidence in support of a TDIU, in April 1982, the SSA granted disability benefits beginning in February 1980 for what it described as "chronic dysfunction of [the Veteran's] stomach and digestive system."  The SSA indicated that, despite a controlled diet and other measures, the Veteran continued to experience severe diarrhea, weakness, nausea, and related digestive symptomatology.  The SSA also noted that the Veteran suffered "substantial anxiety and depressive neuroses due to Vietnam experiences," and these conditions contributed to his digestive dysfunction.  In the April 1982 decision, the SSA observed gastrointestinal and psychological symptomatology consistent with subsequent evaluations of VA examiners decades later, including "severe diarrhea," "weakness," and "substantial anxiety and depressive neuroses."  The SSA accordingly found that "the claimant must be found 'disabled' as alleged."  It is noted that the SSA also listed nonservice-connected diabetes mellitus as a disabling condition that was considered in determining the Veteran's disabled status.  

As to the favorable evidence in support of a TDIU, in June 1982 a VA social worker intake report stated that the Veteran had been unproductive and housebound for past two years as a result of his physical symptoms from his stomach, as well as his nonservice-connected diabetes mellitus.  However, it was still noted the Veteran spent his leisure time "reading, writing poetry, wood carving, and watching TV."  

As to the favorable evidence in support of a TDIU, a November 1982 letter from the
Bethlehem Steel Corporation confirmed that the Veteran was disabled from gastrointestinal dumping syndrome, irritable colon syndrome, cardiac arrhythmia, diabetes, and a hiatal hernia.  He was not able to do lifting, pulling over 25 pounds, climbing, and not able to operate mobile equipment.  Bethlehem Steel Corporation considered both service-connected and nonservice-connected disabilities in making this statement.  

As to the favorable evidence in support of a TDIU, a September 1988 VA psychiatric examiner reported the Veteran's assertion that he has difficulty keeping any job largely because he cannot stand to be around people without becoming acutely anxious.  He has had a few odd jobs, but nothing amounted to much.  He was diagnosed with PTSD.  He was still deemed competent to handle funds.  

As to the favorable evidence in support of a TDIU, the Veteran was briefly hospitalized at VA hospitals in August 1994, June 1995, and July 1995 for psychiatric issues. 

As to the favorable evidence in support of a TDIU, in May 1998, two
SSA physicians and a disability examiner determined that the Veteran's service-connected gastrointestinal condition persisted and that his SSA disability award would continue.  The SSA's May 1998 decision to continue benefits granted
pursuant to its April 1982 decision reaffirmed its finding that the Veteran's gastrointestinal and psychological conditions hamper his employability.

The Board now turns to evidence of record that is against the award of a TDIU rating. 

As to the negative evidence against a TDIU award, a September 1984 VA neuropsychiatric examiner noted that the Veteran was "no longer depressed" and was only concerned with his "severe" GI symptoms.  Most importantly, it was noted that the Veteran had recently begun his own sportswear business at that time.  He had gained a great deal of weight.  He was still diagnosed with "severe" PTSD by the VA examiner, but the Board finds the fact that the Veteran had the capacity to begin his own sportswear business at that time is quite probative.  

As to the negative evidence against a TDIU award, a November 1986 VA neuropsychiatric examiner remarked that the Veteran was "very depressed" regarding his wife leaving him.  Notably, the Veteran had tried to start a sportswear business, but stopped due to the need to watch and care for his children after his wife had left.  The VA examiner did note "moderately severe" PTSD and "severe" depressive symptoms, but no comment was made on employability.  There is no indication that his service-connected disabilities prevented his sportswear business.  

As to the negative evidence against a TDIU award, a June 1995 VA inpatient record stated that the Veteran was unemployed since 1990, but had his own "gun business" for four years.  The Veteran was planning to apply for more work.  Pulmonary symptoms were noted.  As to his psychiatric issues, the VA inpatient physician observed that there were no clear signs of psychosis such that the Veteran "could be malingering."  The general impression of the VA psychology service was that the Veteran was "exaggerating his symptoms."  

As to the negative evidence against a TDIU award, in an April 1998 TDIU application, the Veteran himself suggested that he was disabled and entitled to TDIU by way of heart and balance problems, which are not service-connected conditions.  

As to the negative evidence against a TDIU award, during an April 1998 VA neuropsychiatric examination, the Veteran reported that he had been unable to work since 1989 because of dizzy spells, weakness, fatigue, and numbness in his arms.  An April 1998 VA general medical examiner mentioned that with the ending of the diarrhea syndrome by way of prescription medication, the Veteran was able to in fact gain weight.  He did exhibit shortness of breath and coughing.  

As to the negative evidence against a TDIU award, the Veteran underwent a May 1998 SSA medical examination.  The SSA examination report reflects that his primary complaints were of an endocrine problem and a gastrointestinal problem; he also reported constantly feeling dizzy.  The SSA medical examiner observed that the Veteran's gastrointestinal symptoms, particularly his dumping syndrome, were under reasonable control.  The SSA report reflects the examiner's assessment that he would have significant difficulty performing any work requiring standing, lifting, carrying, or traveling because of "obesity."  However, the SSA medical examiner noted that the Veteran should be able to perform sedentary work.  Activities such as sitting, walking short distances, handling objects, hearing, and speaking should not be problem for the Veteran.  This finding is consistent with the findings of VA examiners.  

As to the negative evidence against a TDIU award, in June 1998 treatment records, the Veteran sought treatment for vertigo, noting that he was unsteady on his feet; he was diagnosed with vascular compression of the eighth nerve root by the left distal basilar artery.  This is not a service-connected condition.  In a March 1999 statement he discussed the severity of his vertigo.  In October 2000 the Veteran was again seen for complaints of vertigo.  He reported that vertigo forces him to restrict his activities (including cessation of driving) and has caused him to fall on multiple occasions.  The Veteran sought treatment for dizziness in December 2007 and reported that his vertigo prevents him from driving.  

As to the negative evidence against a TDIU award, the Veteran was afforded another VA mental health examination in October 2002 for PTSD.  However, his "predominant symptomatology" was in the area of "feeling dizzy and weak and off balance."  His service-connected PTSD was "not well supported" at that time, and the severity of his dysthymia was only "mild."  

As to the negative evidence against a TDIU award, the Veteran also underwent an October 2002 VA stomach examination.  The Veteran reported experiencing multiple medical problems that prevent him from working.  The Veteran informed the VA examiner that, due to his gastrointestinal disorder, he experiences diarrhea eight (8) to 10 times a day, but the VA examiner significantly noted that there was no clinical evidence of malnutrition or nutritional impairment, and the Veteran did not appear to be losing weight.  To the contrary, he was "morbidly obese," weighing 300 pounds.  The VA examiner noted that he had hypertension and a heart condition, neither of which were related to his peptic ulcer disease.  

As to the negative evidence against a TDIU award, throughout the appeal, the Veteran has received significant treatment for various nonservice-connected disorders.  For example, in July 2003 he was noted to have severe obstructive sleep apnea.  In October 2003, the Veteran sought treatment for knee pain and dizziness; he was noted to have right knee instability and walked with a limp.  The Veteran was seen in May 2004 for complaints of bilateral arm tingling and numbness; he stated that the symptoms caused him difficulty playing the piano.  In October 2004 he received occupational therapy due to his problems holding objects.  In December 2009 the Veteran was seen for treatment and reported having difficulty ambulating due to a back problem; he was diagnosed with lumbar radiculopathy.

As to the negative evidence against a TDIU award, the Veteran underwent a February 2007 VA mental health examination in regard to the Veteran's PTSD.  The VA examiner noted that the Veteran "has had good occupational capacity," but reported being unable to work due to multiple physical difficulties.  His health problems were observed to include service-connected stomach problems, but in addition to nonservice-connected hypertension, carpal tunnel syndrome, sleep apnea, and obesity.  The Veteran informed the VA examiner that he was able to drive.  Inconsistently, the Veteran sought treatment for dizziness in December 2007 and this time reported that his vertigo prevents him from driving.  

As to the negative evidence against a TDIU award, the Veteran underwent a September 2008 VA psychiatric examination for PTSD.  Initially, the VA examiner stated that the Veteran's long-term unemployment is "mostly" because of physical difficulties, not mental.  The VA examiner concluded that the Veteran was not precluded from employment by PTSD with dysthymic disorder or by any combination of "all impairments, both mental and physical."  The Veteran can perform simple assignments, when reviewing "the entire medical folder and the entire history of the case."  He can perform work where he is not exposed to the general public or an abrasive supervisory environment.  

As to the negative evidence against a TDIU award, a November 2008 VA stomach examination report discussed the Veteran's stomach and duodenal condition, observing that the Veteran has "almost recovered completely from his peptic ulcer disease and he is post-abdominal surgery for many years and as far as these conditions are concerned [the] patient is only on some antacids."  The VA stomach examiner opined that the Veteran's stomach condition, to include gastric ulcer disease, does not prevent him from maintaining normal employment.  
As to the negative evidence against a TDIU award, a July 2009 VA psychiatric examiner opined that the Veteran was not precluded from work as the result of his service-connected PTSD and dysthymic disorder.  His GAF score was 68, indicative of only "mild" psychiatric limitations.  He was also competent to handle funds.  

As to the negative evidence against a TDIU award, an October 2009 VA general medical examiner again addressed the Veteran's entitlement to TDIU.  The VA examiner observed that the Veteran suffered from chronic diarrhea and constipation attributable to his history of abdominal surgery.  The VA examiner
concluded that, although the Veteran was precluded from "physical employment," the Veteran was capable of performing "sedentary employment."  

As to the negative evidence against a TDIU award, an October 2009 VA psychiatric examination concluded that the Veteran's PTSD had worsened and that he experienced dysthymic disorder symptoms.  However, the VA examiner observed that the Veteran "is not at this point considered to be unemployable."  The VA examiner explained that the Veteran could work in a "non[-]abrasive supervisory environment" with little contact with the general public and complete simple, methodical assignments.  The VA examiner further concluded that, even when "physical and mental impairments are combined in this case, the Veteran still retains [the] capacity for sedentary employment."  His GAF score was 60, and he was only "moderately" impaired.    

As to the negative evidence against a TDIU award, the Veteran was afforded an April 2010 VA stomach examination.  Notably, the report reflects that the Veteran stated that his digestive problems were not the only conditions preventing him from being employed; he also mentioned congestive heart failure.  The VA examiner noted that he was not working solely due to gastric symptoms; the VA examiner observed that there has been no significant problem since 1980 that would prevent him from working. The VA examiner added that "[T]he patient should be able to do at least sedentary work."  This particular examination report is not clearly expressed, and is thus entitled to only limited probative value against the claim.    

As to the negative evidence against a TDIU award, a March 2012 VA stomach examiner determined that due to his stomach / abdominal problems, the Veteran lacked concentration and focus, therefore, rendering him unemployable for a physical type of job.  However, he was independent in activities of daily living, and was not precluded from sedentary type work.  The same VA examiner in a March 2012 VA general medical examination noted that the Veteran was also unemployable in a physical capacity due to nonservice-connected low back pain.  The Veteran was unable to bend or lift greater than 10 pounds.  However, again the VA examiner assessed this did not prevent him from performing sedentary work.

As to the negative evidence against a TDIU award, a March 2012 VA psychological examiner remarked that the Veteran was able to spend his time painting, although staying focused was difficult.  The Veteran also likes to play musical instruments, but his physical problems limit this as well.  The VA examiner added that the Veteran's service-connected PTSD and depression do not preclude employment.  He stopped working due to his physical complaints, but his mental problems impact his outlook, mood, and motivation, but would not prevent sedentary or physical work.  

In the present case, based on the above evidence of record, it is undisputed that the combination of the Veteran's service-connected gastrointestinal and psychiatric disabilities would prevent employment involving physical labor (e.g., at his previous work as a crane operator).  Regardless, the central issue here is whether the Veteran could gainfully pursue and perform sedentary work either prior to or after February 2, 2011, for purposes of TDIU entitlement.  Overall, both prior to and after February 2, 2011, the Board concludes that the evidence of record against the award of a TDIU rating on the basis that the Veteran could perform sedentary work outweighs the favorable evidence of record on this issue.

In denying the Veteran's TDIU claim, the Board has considered the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue under 38 C.F.R. § 4.16(b).  The Veteran has reported working in a variety of different environments, including as a crane operator at the Bethlehem Steel Corporation, as an airport service supervisor, and as a car salesman.  He has two years of college level education and has received some education as an optician and in the field of aircraft training.  He has also reported occasional work after 1982 in the sportswear business, in car sales, and in a "gun business."  He stopped the sportswear business due to the need to watch and care for his children after his wife had left, but there was no mention that his service-connected problems stopped this work.  It is unclear what his annual income was for these businesses, but the Board acknowledges that that the ability to work sporadically or obtain marginal employment is not substantially gainful employment.  38 C.F.R. § 4.16(a); Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  Marginal employment, i.e., earned annual income that does not exceed the poverty threshold for one person, is not considered substantially gainful employment.  38 C.F.R. § 4.16(a). 

The Board also acknowledges that, in 1982 and 1998 the SSA ultimately determined that the Veteran was disabled and could not work due to his service-connected stomach and PTSD disabilities, as well as nonservice-connected diabetes mellitus.  While the decision by the SSA on a claim before that agency is not controlling with respect to VA's determination on a claim, the SSA's determination regarding the Veteran's unemployability and the reasons for that determination are pertinent for VA purposes.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Masors v. Derwinski, 2 Vet. App. 181, 187-88 (1992).  Still, the SSA determinations, although relevant, are not binding on VA.  In addition, it is also instructive that a May 1998 SSA medical examiner in some detail reasoned that the Veteran should be able to perform sedentary work.  Activities such as sitting, walking short distances, handling objects, hearing, and speaking should not be problem for the Veteran.  This finding is consistent with the findings of many VA examiners.  Again, the focus on sedentary employment is what is important.  

The Board emphasizes that the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Van Hoose, 4 Vet. App. at 363 (emphasis added).  

Regardless of the Veteran's instances of marginal employment from 1982 to the present, the evidence of record strongly suggests that the Veteran could perform in a sedentary employment position.  The majority of VA examinations and opinions that came to this conclusion were thorough, supported by an explanation and discussion of symptoms, based on a review of the claims folder, and supported by the evidence of record.  They repeatedly and conclusively explain that the Veteran could perform sedentary work.  They provide clear, probative evidence against his TDIU claim.  And once again, this determination can be made without considering his advancing age (65 years old) and the effects of his nonservice-connected disabilities.  38 C.F.R. § 4.19.  

Certain VA, SSA, and private medical evidence reveal that from 1980 to 1982, in particular, the Veteran's stomach problems were severe and that he lost 100 pounds. The Veteran also had chronic anxiety symptoms from PTSD.  Nonetheless, the Board emphasizes that in a final February 1983 rating decision, the RO determined that the Veteran was not entitled to a TDIU, after considering much of this evidence.  Pursuant to the instructions in the Court's June 2012 Memorandum Decision, the Board has still considered the probative value of this earlier evidence. However, a June 1982 VA social worker intake report also confirmed the Veteran was able to spend his leisure time "reading, writing poetry, wood carving, and watching TV."  This provides some evidence suggestive of the ability to perform sedentary employment during this period as well.  In any event, overall, the probative value of this earlier evidence from 1980 to 1982 is outweighed by the numerous VA examinations indicating that the Veteran could perform sedentary work, as well as the detailed May 1998 SSA medical examiner report.  The medical professionals of record overwhelming agreed that Veteran was capable of at least sedentary work.  Neither the Veteran nor his attorney may agree with the conclusions the medical professionals reached regarding sedentary employment, but irrespective, the well-reasoned conclusions they proffered provide probative evidence against the award of a TDIU.  

Overall, the evidence does not demonstrate an inability to secure or follow a substantially gainful occupation due to the combination of the Veteran's service-connected PTSD and stomach disabilities.  The Veteran could still perform sedentary employment.  As the preponderance of the evidence is against the TDIU claim on both a schedular basis as of February 2, 2011, and for referral on an extraschedular basis prior to February 2, 2011, the benefit of the doubt doctrine is not applicable and the TDIU appeal must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).  


ORDER

Entitlement to a TDIU is denied. 



____________________________________________
CHERYL L.  MASON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


